DETAILED ACTION
This action is responsive to communication as filed on 9/9/2021. 
This action is made Final.

Claims 21-40 are pending in the case. Claims 21, 28 and 35 are independent claims. Claims 21, 28 and 35 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument rather, Applicant is directed to the new grounds of rejection necessitated by the claim amendment wherein the Examiner articulates how the new combination of references teaches every feature of the claims.






Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 28-30, and 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro (USPUB 20100058160 A1 from IDS filed 3/18/2021 in view of Vaidyanathan (USPUB 20110313848 A1).

Claim 21:
Navarro teaches A system for data management comprising a link generation server coupled to a database (0014: “[enabling]…rewriting of URLs based on a synchronized database of merchants collected from a breadth of affiliate networks…upon posting of a URL to an editorial or user-generated website or on clicking of a URL on such a site by a user, the server system compares the domain name of the URL against a database”), the link generation server in communication with a user computing device associated with a publisher (0023: “a distributed computing environment includes a system…having one or more user computers…one or more publisher or merchant websites…at least one server computer interconnected via a communication network”), the link generation server configured to: receive a request from the user computing device to generate a custom link unique to the publisher for a webpage associated with a product (0007: “deep linking is the ability to create an ; analyze the webpage to extract webpage information (0027, 0033-37, 0113-118: different types of information related to the URL and domain site are stored in a database table for later comparisons); generate an interactive user interface for display on the user computing device, the interactive user interface including a user control; and upon receiving, from the user computing device, a user selection of the user control, generate the custom link for display at the user computing device (Fig 5, 0028-29: “”an administrative interface may be created that allows administrator(s) of the system to…enter overrides to the status of deep linking statuses…the URL rewriting process can be initiated either when a user clicks a designated URL or a designated URL is added to a site by a user”; 0088: “there may be one or more triggers that initiate the URL conversion process…a user driven trigger…where a user either clicks on a designated URL or a URL is added to the site by a user”), wherein the custom link is configured to track metrics associated with one or more visitors accessing the custom link (Abstract: “user clicks on this converted URL may generate affiliate commissions; 0006: “to track these click throughs to advertiser sites and to enable payment of commissions to publishers, special affiliate links have to be used…carry information with them that identifies the source of the click-through so commissions can be accurately payable”; 0007: “deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site…if an affiliate creates editorial content about a specific product and wants to link to its specific page on the merchant’s site, and earn commission on its sale”).

Navarro, by itself, does not seem to completely teach determine that the extracted webpage information matches webpage information stored in at least one record in the database, the webpage information including detailed product information; the interactive user interface including a user control and a product image, wherein the detailed product information includes the product image.
The Examiner maintains that these features were previously well-known as taught by Vaidyanathan.
Vaidyanathan teaches determine that the extracted webpage information matches webpage information stored in at least one record in the database, the webpage information including detailed product information; the interactive user interface including a user control and a product image, wherein the detailed product information includes the product image (0026-27, 0040-41, 0055-65: “each instance of online advertisement class…will have a specific metadata value for each metadata field…the online advertisement…comprises metadata…including a product image…and product sales pitch…the landing page URL…is the web address of the web page providing information on or selling a product…after an online advertisement is created and a landing page URL is specified, the system will analyze the landing page…advertisers may also create an online advertisement class for a brand of products and create subclasses for different products of that brand…landing page URL metadata included with the class may specify the general company X web page as the landing page for the ad…advertiser can simply update the class or subclass, and the update is communicated to all instances or subclasses of the advertisement…updates can be communicated immediately after a change is made, periodically at a defined interval, or upon request by a particular online advertisement…metadata for an online advertisement class, subclass, or instance is stored in a computing cloud where it can be accessed for updating…it is determined that a metadata field or value has changed…dynamic update for a metadata field or value is provided reflecting the change…updates can be dynamically communicated to online advertisements…a dynamic update for a metadata field or value is received, the update reflecting a change made to the metadata field or value…making a change to the information stored in a 
Navarro and Vaidyanathan are analogous art because they are from the same problem-solving area, management and presentation of web based content.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Vaidyanathan before him or her, to combine the teachings of Navarro and Vaidyanathan. The motivation for doing so would have been to provide detailed product information in the generated webpage.
Therefore, it would have been obvious to combine Navarro and Vaidyanathan to obtain the invention as specified in the instant claim(s).

Claim 22:
Navarro discloses the interactive user interface includes a product image and/or an estimated commission associated with the product (0041 and 0078: the administration interface contains information that is extracted to populate a database, such as commission structure listing the commission structure of the deal).

Claim 23:
Navarro discloses prior to generating the interactive user interface, the link generation server is further configured to: compare the extracted webpage information to information stored in the database to determine whether a match exists; and upon determining that the match exists, retrieve detailed product information associated with the product from the database for display to the publisher via the generated user interface (0028: “synchronization occurs nightly…server system connects to each of the affiliate networks…compares the merchant database with the affiliate network’s 

Claim 28:
Navarro discloses A computer-implemented method for data management, the method implemented using a link generation server coupled to a database (0014: “[enabling]…rewriting of URLs based on a synchronized database of merchants collected from a breadth of affiliate networks…upon posting of a URL to an editorial or user-generated website or on clicking of a URL on such a site by a user, the server system compares the domain name of the URL against a database”), the link generation server in communication with a user computing device associated with a publisher (0023: “a distributed computing environment includes a system…having one or more user computers…one or more publisher or merchant websites…at least one server computer interconnected via a communication network”), the method comprising: receiving a request from the user computing device to generate a custom link unique to the publisher for a webpage associated with a product (0007: “deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site…if an affiliate creates editorial content about a specific product and wants to link to its specific page on the merchant’s site”); analyzing the webpage to extract webpage information (0027, 0033-37, 0113-118: different types of information related to the URL and domain site are stored in a database table for later comparisons); generating an interactive user interface for display on the user computing device, the interactive user interface including a user control; and upon receiving, from the user computing device, a user selection of the user control, generate the custom link for display at the user computing device (Fig 5, 0028-29: “”an administrative interface may be created that allows administrator(s) of the system to…enter overrides to the status of , wherein the custom link is configured to track metrics associated with one or more visitors accessing the custom link (Abstract: “user clicks on this converted URL may generate affiliate commissions; 0006: “to track these click throughs to advertiser sites and to enable payment of commissions to publishers, special affiliate links have to be used…carry information with them that identifies the source of the click-through so commissions can be accurately payable”; 0007: “deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site…if an affiliate creates editorial content about a specific product and wants to link to its specific page on the merchant’s site, and earn commission on its sale”).
Navarro, by itself, does not seem to completely teach determine that the extracted webpage information matches webpage information stored in at least one record in the database, the webpage information including detailed product information; the interactive user interface including a user control and a product image, wherein the detailed product information includes the product image.
The Examiner maintains that these features were previously well-known as taught by Vaidyanathan.
Vaidyanathan teaches determine that the extracted webpage information matches webpage information stored in at least one record in the database, the webpage information including detailed product information; the interactive user interface including a user control and a product image, wherein the detailed product information includes the product image (0026-27, 0040-41, 0055-65: “each instance of online advertisement class…will have a specific metadata value for each metadata field…the online advertisement…comprises metadata…including a product image…and product sales pitch…the landing page URL…is the web address of the web page providing information on or selling a 
Navarro and Vaidyanathan are analogous art because they are from the same problem-solving area, management and presentation of web based content.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Vaidyanathan before him or her, to combine the teachings of Navarro and Vaidyanathan. The motivation for doing so would have been to provide detailed product information in the generated webpage.
Therefore, it would have been obvious to combine Navarro and Vaidyanathan to obtain the invention as specified in the instant claim(s).


Claim 29:
Navarro discloses the interactive user interface includes a product image and/or an estimated commission associated with the product (0041 and 0078: the administration interface contains information that is extracted to populated a database, such as commission structure listing the commission structure of the deal).

Claim 30:
Navarro discloses comparing the extracted webpage information to information stored in the database to determine whether a match exists; and upon determining that the match exists, retrieving detailed product information associated with the product from the database for display to the publisher via the generated user interface (0028: “synchronization occurs nightly…server system connects to each of the affiliate networks…compares the merchant database with the affiliate network’s data, updates any changes to the merchant’s data in the merchant database…an administrative interface may be created that allows administrators of the system to monitor the status of each of the merchants, and enter any overrides to the status or deep linking status”).

Claim 35:
Navarro discloses A non-transitory computer-readable medium storing computer- executable instructions (Claim 11) which, when executed by a link generation server coupled to a database (0014: “[enabling]…rewriting of URLs based on a synchronized database of merchants collected from a breadth of affiliate networks…upon posting of a URL to an editorial or user-generated website or on clicking of a URL on such a site by a user, the server system compares the domain name of the URL against a database”), the link generation server in communication with a user computing device associated with a publisher (0023: “a distributed computing environment includes a system…having one or more user , the method comprising: receiving a request from the user computing device to generate a custom link unique to the publisher for a webpage associated with a product (0007: “deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site…if an affiliate creates editorial content about a specific product and wants to link to its specific page on the merchant’s site”); analyzing the webpage to extract webpage information (0027, 0033-37, 0113-118: different types of information related to the URL and domain site are stored in a database table for later comparisons); generating an interactive user interface for display on the user computing device, the interactive user interface including a user control; and upon receiving, from the user computing device, a user selection of the user control, generate the custom link for display at the user computing device (Fig 5, 0028-29: “”an administrative interface may be created that allows administrator(s) of the system to…enter overrides to the status of deep linking statuses…the URL rewriting process can be initiated either when a user clicks a designated URL or a designated URL is added to a site by a user”; 0088: “there may be one or more triggers that initiate the URL conversion process…a user driven trigger…where a user either clicks on a designated URL or a URL is added to the site by a user”), wherein the custom link is configured to track metrics associated with one or more visitors accessing the custom link (Abstract: “user clicks on this converted URL may generate affiliate commissions; 0006: “to track these click throughs to advertiser sites and to enable payment of commissions to publishers, special affiliate links have to be used…carry information with them that identifies the source of the click-through so commissions can be accurately payable”; 0007: “deep linking is the ability to create an affiliate link dynamically that takes the user directly to a particular page on the merchant’s site…if an affiliate creates editorial content about a specific product and wants to link to its specific page on the merchant’s site, and earn commission on its sale”).
determine that the extracted webpage information matches webpage information stored in at least one record in the database, the webpage information including detailed product information; the interactive user interface including a user control and a product image, wherein the detailed product information includes the product image.
The Examiner maintains that these features were previously well-known as taught by Vaidyanathan.
Vaidyanathan teaches determine that the extracted webpage information matches webpage information stored in at least one record in the database, the webpage information including detailed product information; the interactive user interface including a user control and a product image, wherein the detailed product information includes the product image (0026-27, 0040-41, 0055-65: “each instance of online advertisement class…will have a specific metadata value for each metadata field…the online advertisement…comprises metadata…including a product image…and product sales pitch…the landing page URL…is the web address of the web page providing information on or selling a product…after an online advertisement is created and a landing page URL is specified, the system will analyze the landing page…advertisers may also create an online advertisement class for a brand of products and create subclasses for different products of that brand…landing page URL metadata included with the class may specify the general company X web page as the landing page for the ad…advertiser can simply update the class or subclass, and the update is communicated to all instances or subclasses of the advertisement…updates can be communicated immediately after a change is made, periodically at a defined interval, or upon request by a particular online advertisement…metadata for an online advertisement class, subclass, or instance is stored in a computing cloud where it can be accessed for updating…it is determined that a metadata field or value has changed…dynamic update for a metadata field or value is provided reflecting the change…updates can be dynamically communicated to online advertisements…a dynamic update for a metadata field or value is received, the update reflecting 
Navarro and Vaidyanathan are analogous art because they are from the same problem-solving area, management and presentation of web based content.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Vaidyanathan before him or her, to combine the teachings of Navarro and Vaidyanathan. The motivation for doing so would have been to provide detailed product information in the generated webpage.
Therefore, it would have been obvious to combine Navarro and Vaidyanathan to obtain the invention as specified in the instant claim(s).

Claim 36:
Navarro discloses the interactive user interface includes a product image and/or an estimated commission associated with the product (0041 and 0078: the administration interface contains information that is extracted to populated a database, such as commission structure listing the commission structure of the deal).

Claim 37:
Navarro discloses prior to generating the interactive user interface, the operations further comprise: compare the extracted webpage information to information stored in the database to determine whether a match exists; and upon determining that the match exists, retrieve detailed product information associated with the product from the database for display to the publisher via the generated user interface (0028: “synchronization occurs nightly…server system connects to each of .

Claims 24, 31 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro and Vaidyanathan in view of Scullard (USPUB 20020184095 A1 from IDS filed 3/18/2021).

Claims 24, 31 and 38:
Navarro in view of Vaidyanathan teaches every feature of claims 21, 28 and 35.
Navarro, by itself, does not seem to completely teach the generated interactive user interface includes a favorite icon, wherein upon receiving a user selection of the favorite icon from the user computing device, the link generation server is further configured to add the generated custom link and the extracted webpage information to a favorites list for subsequent review and access by the publisher.
The Examiner maintains that these features were previously well-known as taught by Scullard.
Scullard teaches the generated interactive user interface includes a favorite icon, wherein upon receiving a user selection of the favorite icon from the user computing device, the link generation server is further configured to add the generated custom link and the extracted webpage information to a favorites list for subsequent review and access by the publisher (Abstract and 0012: a user selecting a web page to be favorited which then places that favorited web page into a list of favorites/bookmarks is discussed).
Navarro and Scullard are analogous art because they are from the same problem-solving area, management and presentation of web based content.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Scullard before him or her, to combine the teachings of Navarro and Scullard. The motivation for doing so would have been to make preferred web pages more easy to locate.
.

Claims 25, 26, 32, 33, 39 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro and Vaidyanathan in view of Zicherman (USPUB 20060129463 A1).

Claims 25, 32 and 39:
Navarro in view of Vaidyanathan teaches every feature of claim 21, 28 and 35.
Navarro further teaches alerting an administrator when a manual task may be needed to be performed (e.g., validating broken affiliate links, etc (0031)).
Navarro, by itself, does not seem to completely teach upon analyzing the webpage, the link generation server is further configured to determine that the webpage does not identify a product, and wherein the generated interactive user interface includes an alert notifying the publisher that the webpage is a non-product page.
The Examiner maintains that these features were previously well-known as taught by Zicherman.
Zicherman teaches upon analyzing the webpage, the link generation server is further configured to determine that the webpage does not identify a product, and wherein the generated interactive user interface includes an alert notifying the publisher that the webpage is a non-product page (Figs 4, 5 and 0047, 0052: a web page is crawled and analyzed and a determination made whether or not a page contains a product, and if a product is not found on the web page then the process proceeds).
Navarro and Zicherman are analogous art because they are from the same problem-solving area, analysis and management of web based content.

Therefore, it would have been obvious to combine Navarro and Zicherman to obtain the invention as specified in the instant claim(s).

Claims 26, 33 and 40:
Navarro discloses every feature of claim 21, 28 and 35.
Navarro further teaches alerting an administrator when a manual task may be needed to be performed (e.g., validating broken affiliate links, etc (0031)).
Navarro, by itself, does not seem to completely teach upon analyzing the webpage, the link generation server is further configured to: determine that the extracted webpage information identifies a new product that is not stored in the database; and 4Application No. Not Yet Assigned Attorney Docket No. 00273-0001-12000 transmit, to the user computing device, a request for additional information from the publisher to create a new database record.
The Examiner maintains that these features were previously well-known as taught by Zicherman.
Zicherman teaches upon analyzing the webpage, the link generation server is further configured to: determine that the extracted webpage information identifies a new product that is not stored in the database; and 4Application No. Not Yet Assigned Attorney Docket No. 00273-0001-12000 transmit, to the user computing device, a request for additional information from the publisher to create a new database record (Fig 3 and 0046-47: a web page is determined to have new products not previously stored in the database, and a new database record is created).

At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Zicherman before him or her, to combine the teachings of Navarro and Zicherman. The motivation for doing so would have been to alert a user of a potential manual task that they may need to complete, as taught by Navarro.
Therefore, it would have been obvious to combine Navarro and Zicherman to obtain the invention as specified in the instant claim(s).

Claims 27 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navarro, Vaidyanathan and Zicherman and further in view of Ross (USPAT 6629135 from IDS filed 3/18/2021).

Claims 27 and 34:
Navarro, by itself, does not seem to completely teach the link generation server is further configured to select, from the extracted webpage information, a plurality of images of the product, and wherein the request transmitted to the user computing device asks the publisher to select a representative image from the plurality of images for the new database record.
The Examiner maintains that these features were previously well-known as taught by Ross.
Ross teaches the link generation server is further configured to select, from the extracted webpage information, a plurality of images of the product, and wherein the request transmitted to the user computing device asks the publisher to select a representative image from the plurality of images for the new database record (Col 7 ln 1-7: a user can select a logo from a plurality of images to assign to a catalog).
Navarro and Ross are analogous art because they are from the same problem-solving area, management of content in an electronic commerce environment.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Navarro and Ross before him or her, to combine the teachings of Navarro and Ross. The motivation for doing so would have been to allow a user to have control over how products are presented.
Therefore, it would have been obvious to combine Navarro and Ross to obtain the invention as specified in the instant claim(s).



Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on Monday-Thursday 10AM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177